Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US Pub. 2017/0358540) in view of Glenn et al. (US Pub. 2002/0167898).
Regarding independent claim 1, Min teaches a package device (Fig. 9; para. 0083-0087), comprising: 
a supporting member (100) comprising a substrate having a planar front surface and a plurality of grounding vias (111B) (para. 0085); 
a main component (200) mounted on the planar front surface of the substrate of the supporting member; 
a sealant (300) covering the main component; and 
a conductive encapsulant (400) encasing the sealant, wherein the conductive encapsulant includes a plurality of conductive particles (410, 420) distributed in the conductive encapsulant, wherein the plurality of conductive particles are connected to each other to form a continuously electrical pathway through the conductive encapsulant, the continuously electrical pathway includes a plurality of ends respectively contacted with the plurality of grounding vias (Fig. 9; para. 0034-0037).

Glenn teaches a similar device (Fig. 16; para. 0094-0096) including wherein the supporting member includes grounding contacts (202) placed on the planar front surface of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing that the device of Min could be modified to include grounding contacts placed on the planar front surface of the substrate to arrive at the claimed invention for the purpose of; for example, providing a larger contact area between the conductive encapsulant and the grounding wiring pattern. Furthermore, it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).
Re claim 2, Min teaches wherein the substrate includes a planar back surface opposite to the planar front surface;
wherein the supporting member comprises:
a plurality of grounding vias (111B, 122) penetrating through the substrate and electrically connecting the planar front surface to the planar back surface; and 
a plurality of solder bumps (131) attached to the grounding wiring on the planar back surface.
Glenn teaches a similar device (Fig. 16; para. 0094-0096) including wherein the supporting member includes grounding contacts (27G) placed on the planar back surface of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing that the device of Min could be modified to include grounding contacts placed on the planar back surface of the substrate to arrive at the claimed invention for the purpose of; for example, providing a larger contact area between the solder ball and the grounding wiring pattern. Furthermore, it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).
Re claim 3, Min teaches at least one bump connector bonded from the main component to a plurality of circuit patterns within the supporting member (para. 0032).
Min is siient with respect to a wire bond or the circuit patterns being on the planar front/back surfaces of the supporting member.
Glenn teaches a similar device including at least one wire (40) bonded from the main component to a plurality of circuit patterns on the supporting member, wherein the circuit patterns are placed on the planar front surface and the planar back surface, and the circuit patterns on the planar front surface are electrically connected to the circuit patterns on the planar back surface using a plurality of through vias extending through the planar front surface and the planar back surface (Fig. 16; para. 0095, 0089-0032).
It would have been obvious to one of ordinary skill in the art at the time of filing that the bump bonds of Min could be at least partially replaced with wire bonds as taught by Glenn and choosing one type over the other would have been obvious matter of engineering choice. Furthermore, having circuit patterns within the substrate, or on the surface of the substrate is also a matter in which one of ordinary skill in the art at the time of filing would have recognized as being an obvious matter of design choice. That is, it is considered obvious to substitute one known element for another to obtain predictable-results (MPEP 2143, I, B).
Re claim 4, Min in view of Glenn teaches wherein an electrical 212018-0362-US pathway for grounding undesired electromagnetic radiation is introduced into the solder bumps, the grounding contacts, the grounding vias, and the conductive encapsulant when a grounding voltage is applied to the solder bumps (Min para. 0034-0037; Glenn para. 0096).
Re claim 5, Min teaches wherein the conductive encapsulant has a lateral surface coplanar with a sidewall of the substrate (Fig. 9).
Re claim 6, Min teaches wherein the conductive encapsulant comprises a resin binder (430) for distributing the plurality of conductive particles.
Re claim 9, Min teaches wherein the conductive encapsulant has a substantially flat upper surface (Fig. 1B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US Pub. 2017/0358540) in view of Glenn et al. (US Pub. 2002/0167898) and further in view of Loo et al. (US Pub. 2004/0159927).
Re claim 7, Min and Glenn are silent with respect to melting points.
Loo teaches a similar process (Fig. 2D) wherein the material to be encapsulated (300, 350) is taught to have a suitably high melting point to avoid being damaged by the molding process (para. 0062).
Likewise, it would have been obvious to one of ordinary skill in the art at the time of filing to have the sealant have a higher melting point than the encapsulate (i.e.  “wherein the resin binder has a melting point less than a melting point of the sealant”) for the same purpose of preventing damage to the sealant.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US Pub. 2017/0358540) in view of Glenn et al. (US Pub. 2002/0167898) and further in view of Yamakawa et al. (US Pub. 2202/0160624).
Re claim 8, Min and Glenn are silent with respect to toner particles and filler material in the sealant.
Yamakawa teaches a similar device disclosing a plurality of toner particles distributed in the sealant for the purpose of improving the mechanical strength of the cured sealant (para. 0022); .

Claims 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Pub. 2002/0167898) in view of Min et al. (US Pub. 2017/0358540) and further in view of Ibrahim et al. (US Pat. 8,012,799).
Re independent claim 10, Glenn teaches a method of manufacturing a package device (Figs. 16, 25, 26; para. 0094-0096, 0127-0129), comprising: 
providing a main device comprising a supporting member (12A) and a main component (30), wherein the main component is disposed on the supporting member and electrically connected to the supporting member, and the supporting member comprises a substrate having a planar from surface and a plurality of grounding contacts (202) encircling the main component, the main component and the plurality of grounding contacts placed on the planar from surface of the substrate; 
performing a molding process to form a sealant (208) to cover the main component (para. 0127-0128);
distributing a plurality of conductive particles (conductive filler) in the resin binder to form a conductive encapsulant (para. 0090); and222018-0362-US
performing an encapsulation process by the conductive encapsulant (210) to encase the sealant and the grounding contacts (para. 0129).
Glenn is silent with respect to “wherein through the conductive encapsulant cured the plurality of conductive particles are connected to each other to form a continuously electrical pathway, wherein the the continuously electrical pathway includes a plurality of ends respectively contacted with the plurality of grounding contacts”.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Glenn as taught by Min such that a continuously electrical pathway was formed wherein “the continuously electrical pathway includes a plurality of ends respectively contacted with the plurality of grounding contacts which are placed on the planar surface of the substrate on which the main component is mounted” as claimed for the same advantage of reduced resistance of the shielding layer resulting in more quickly transmitting absorbed EM waves to the exterior of the semiconductor device
Glenn does not provide specifics about the encapsulation process.
Ibrahim discloses an encapsulation process (Fig. 5-6; Col. 5 lines 40+) comprising placing a main component (12) within a first molding cavity; placing an encapsulant (20) in a second molding cavity; applying a pressure to force the main device to come into contact with the encapsulant; and curing the encapsulant.
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Ibrahim to find that which is missing from Glenn and apply the encapsulation process of Ibrahim to the device of Glenn to arrive at the claimed invention.
Re claim 11, Glenn teaches mounting a plurality of solder bumps (28G) onto the grounding contacts (27G) on a planar back surface of a substrate of the supporting member, wherein the planar front surface is opposite to the planar back surface, the grounding contacts are placed on the planar back surface, and the supporting member further comprises a plurality of grounding vias (204, 206) 
Re claim 13, Ibrahim teaches melting the encapsulant before the applying of the pressure (Col. 4 lines 62-64).
Re claim 15, Glenn teaches depositing an adhesive (34) between the main component and the supporting member to 232018-0362-US secure the main component to the supporting member (para. 0051).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US Pub. 2002/0167898) in view of Min et al. (US Pub. 2017/0358540) and in view Ibrahim et al. (US Pat. 8,012,799) and further in view of Yamakawa et al. (US Pub. 2002/0160624).
Re claim 16, Glenn is silent with respect to toner particles.
Yamakawa teaches a similar device disclosing a plurality of toner particles distributed in the sealant for the purpose of improving the mechanical strength of the cured sealant; therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the claimed toner particles and filler materials as taught by Yamakawa within the sealant of Glenn for the same advantage.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues, with respect to claim 1 that Min does not anticipate “a plurality of grounding contacts placed onto the planar front surface of the substrate”. The Examiner agrees that Min does not anticipate this feature; however, Min in view of Glenn makes such a feature obvious. Glenn teaches a similar device including the claimed grounding contacts placed onto the planar front surface of the substrate. If one were to include such a feature into the device of Min, the grounding contacts would be at the ends of the continuously electrical pathway as claimed. Thus, one of ordinary skill in the . 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237.  The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898